Title: From Alexander Hamilton to George Clinton, 12 March 1778
From: Hamilton, Alexander
To: Clinton, George


Head Quarters [Valley Forge] March 12th 1778.
Sir,
Capt. Coleman delivered me your two letters of the 5th & 6th, instant.
The pleasure, I have, in corresponding with you, will dispose me, whenever I have any thing to communicate, that may be worth your attention, or that appears to me so, to trouble you with my sentiments: But I shall not expect you to make an equal return either in quantity or frequency. You will, in this, intirely consult your own convenience.
I had previously flattered myself, that your ideas and mine would correspond, in a certain matter, and I am glad to find I was not mistaken. I doubt not the defects of a certain synod, will appear to you not the subject of speculation only; but as disorders in the state, that require a remedy, and will, as far, as your influence, reaches, contribute to it. Shall I speak what seems to me a most melancholy truth? It is this—that with the most adequate means to ensure success in our contest, the weakness of our councils will, in all probability, ruin us. Arrangements on which, the existence of the army depends, and almost the possibility of another campaign, are delayed in a most astonishing manner; and I doubt whether they will be adopted at all.
A late resolve directs G. W. to fix the number of men under which G. H. shall not send any parties out of his lines, on pain of being treated as marauders. The folly of this is truly ridiculous; but as there is perhaps nothing but folly in it, it may be excused in them. Another resolve made for punishing Kidnappers or persons who aid the enemy in carrying off the peaceable inhabitants has a retrospective view to those, who have assisted, as well as a perspective one to those who shall assist in such practices. Thus we have gotten into the spirit of making ex post facto laws, or rather violating all law. Another resolve, by plain implication, acknowledges a thing not founded in fact, which is very injurious to us—to wit, that we have inlisted prisoners of war. This silences all our complaints against the enemy for a similar practice, and furnishes them with a damning answer to any thing we can say on the subject. This is at least an instance of folly and inconsideration, and serves to prove the general charge.
These men seem also to have embraced a system of infidelity. They have violated the convention of Saratoga; and I have reason to believe the ostensible motives for it were little better than pretences, that had no foundation. I have lately seen some letters from Burgoigne on the subject. There was however a strong temptation for this, and it may be excused, though I cannot say the measure is to my taste. Lately, a flag, with provisions and cloathing for the British prisoners, with G. W.’s passport was seized at Lancaster. The affair was attended with circumstances of violence, and mean[n]ess that would disgrace hottentots. Still more lately, G. W. engagements with G.H., for an exchange of prisoners, has been most shamefully violated. C—s have resolved that no exchange shall take place ’till all accounts are settled and the ballance due the U: S: paid. The beauty of it is—on a fair settlement we shall without doubt be in Mr. Howe’s debt; and in the meantime we detain his officers and soldiers, as a security for the payment. The operation of this resolve, though it does not plainly appear upon the face of it, is to put off an exchange, perhaps forever. At any rate it cannot take place all next summer.
It is thought to be bad policy to go into an exchange; but admitting this to be true it is much worse policy to commit such frequent breaches of faith, and ruin our national character. Whatever refined politicians may think, it is of great consequence to preserve a national character; and if it should once seem to be a system in any state to violate its faith whenever it is the least inconvenient to keep it, it will unquestionably have an ill-effect upon foreign negociations and tend to bring Government at home into contempt, and of course to destroy its influence. The general notions of justice and humanity are implanted in almost every human breast; and ought not to be too freely shocked. In the present case, the passions of the country and army are on the side of an exchange; and a studied attempt to avoid it will disgust both, and serve to make the service odious. It will injure drafting and recruiting, discourage the militia & increase the discontents of the army. The prospect of hopeless captivity cannot but be very disagreeable to men constantly exposed to the chance of it. Those, whose lot it is to fall into it, will have little scruple to get rid of it by joining the enemy.
It is said, not to be our present interest to exchange, because we should endeavour, by and by, to take advantage of the enemy’s weakness to strike some decisive blow. If we should fail in this, which I believe we shall, when they get reinforced we shall not think it our interest to add to the strength of an enemy, already strong enough and so on ad infinitum.
The truth is, considered in the mere view of barter, it never can be our interest to exchange; the constitution of our army, from the short term of inlistment the dependence we are obliged to place in the militia, are strongly opposed to it; and if the argument of present interest be adhered to, we never can exchange. I may venture to assert, there never can be a time more proper than the present, or rather a month or two hence; and go about it as soon as we please the previous negociations necessary and other circumstances, will, of course, procrastinate it for some time. And I would ask, whether in a republican state and a republican army; such a cruel policy as that of exposing those men who are foremost in defence of their country to the miseries of hopeless captivity, can succeed?
For my own part I have so much of the milk of humanity in me, that I abhor such Neronian maxims; and I look upon the old proverb, that honesty is the best policy to be so generally true, that I can never expect any good from a systematical deviation from it; and I never can adopt the reasonings of some American politicians deducible from their practice, that no regard is to be paid to national character, or the rules of good faith.
I dwell upon the faults of Congress because I think they strike at the vitals of our opposition and of our future prosperity, and with this idea I cannot but wish that every Gentleman of influence in the country should think with me.
We have nothing new in camp, save that Capt. Barry, late of a Continental frigate, has destroyed with a few gunboats two large ships belonging to the enemy, laden with forage from Rhode Island. He also took an armed schooner, which he has since been obliged to run on shore, after a gallant defence. ’Tis said he has saved her cannon & stores—among the ordnance four brass howitzers. Some acco’ts say the enemy are preparing to evacuate Philadelphia. Sed credat Judaeus Apella, non ego.
I have the honor to be With unfeigned esteem & respect Sir Your most Obed’t
A. Hamilton
